          Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF OKLAHOMA

Marisol Rodriguez,                      )
     An individual,                     )
                                        )
      Plaintiff                         )        Case No.: CIV-20-1213-J
                                        )
v.                                      )
                                        )
Putnam City School District,            )
District No. OK-55-I001                 )
                                        )
      Defendant                         )

                                     Complaint

      Comes Now, Plaintiff, by and through counsel and for her causes of action

states as follows:

     1. Plaintiff is and has been at all material times a resident of the State of

         Oklahoma within the venue of this court.

     2. Defendant, Putnam City School District No. OK-55-I001 (“District”) is a

         duly formed and authorized school district within the State of Oklahoma

         and the venue of this court.

     3. All acts complained of herein occurred within the venue of this court.

     4. This action arises under federal statutes as permitted by Article III, § 2 of

         the U.S. Constitution and 28 U.S.C. § 1331.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 2 of 11




5. Plaintiff is, and has been at all material times, employed by Defendant

   District.

6. Plaintiff is a female of Hispanic ethnicity and race.

7. Plaintiff was employed as of November 2016 as an Attendance Secretary

   at Defendant District Apollo Elementary school in Bethany, Oklahoma.

   Plaintiff received satisfactory job performance evaluations. She received 4

   out of a possible 5 evaluation score at for the 2016-2017 school term.

8. During the 2017-2018 school term, Defendant caused and permitted a

   racially hostile work environment to occur. Plaintiff was constantly

   harassed, belittled, and threatened by non-Hispanic co-workers. Plaintiff

   was repeatedly told, and yelled at, that she just needed to “leave Apollo.”

9. Plaintiff is a native Spanish speaking person. Plaintiff was criticized by

   staff and the Principle for speaking Spanish to parents, students, and

   others, because Strickland claimed she did not know “what they were

   talking about” and was afraid they were saying negative things about her.

   Strickland repeatedly would make comments of “we are in America”

   when Plaintiff spoke with Hispanic/Latino parents, students, and others.

   Strickland repeatedly made comments that they “need to learn to speak

   English” here.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 3 of 11




10.Strickland also misused her position of financial secretary resulting in

   school funds being some $4,000.00 short. Strickland attempted to falsely

   entrap Plaintiff into her misconduct by liking or involving Plaintiff’s

   personal bank account to the school activity account without the

   knowledge or consent of Plaintiff. This was apparently done in an effort to

   be able to blame Plaintiff when. If, any audit or questioning of

   Strickland’s misuse of funds arose. Only after Plaintiff unexpectedly

   received in the Spring of 2018 a copy of the bank statement of the school

   did she learn of the event. Plaintiff promptly reported the matter to her

   banking institution and to the District Administrative Payroll personnel.

11. From at least February 2018, Plaintiff repeatedly reported the harassment

   to her supervisor, Angela Habben, without success or resolution. In

   February 2018, Plaintiff was admonished by Principle Habben because it

   “bothered” her and Strickland for her to speak Spanish in front of them.

   Plaintiff reported that a number of Hispanic parents had complained to her

   about being treated rudely and disrespectfully by Strickland. Habben

   required and prevented Plaintiff from speaking Spanish to assist Hispanic

   and Latino parents and others seeking assistance at the school office.

12.In the spring of 2018, Principle Habben told Plaintiff that “Hispanics are

   very hard working, so I expect you will work hard.”
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 4 of 11




13.After Plaintiff’s complaints of racial discrimination to Principle Habben,

   Ms. Strickland’s verbal assaults continued and increased without effective

   remedial action, or any discipline imposed on the offending employees.

14.Prior to May 3, 2018, Plaintiff was selected for and promised the position

   of Parent Liaison at Apollo Elementary, which came with a significant

   pay increased. After she reported racial discrimination to the District HR

   Department, Principle Habben refused Plaintiff the position. Plaintiff was

   only told the position is “no longer open for you.” The position was later

   filed with a person who had not reported or opposed racial

   discrimination.

15. On or about May 17, 2018, the circumstances of her work were so

   significant that Plaintiff suffered an extreme anxiety/panic attack. She was

   taken by ambulance from the school to hospital. After Plaintiff reported

   her disability to the District, they took no remedial or accommodating

   action. They continued to require her to work with Strickland and Habben,

   without controlling their behaviors.

16.On May 22, 2018, District Executive Director of Elementary Education

   had a meeting with Plaintiff to discuss the harassment, retaliation, and

   discrimination. However, there was no assistance provided, nor any

   control of Strickland or Habben taken.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 5 of 11




17.Plaintiff was unable to continue her assignment at Apollo Elementary. She

   was effectively forced to take a position as a teacher assistant was

   Windsor Hills elementary within Defendant District, which came with a

   pay cut.

18.In the Spring of 2018, Principle Habben retaliated against Plaintiff by

   trying to block even her ability to transfer to a different school. Habben

   falsely told the Principle of Windsor Hills that he should not hire Plaintiff

   because she “does not know how to get along with people.” Fortunately,

   an employee at Windsor Hills vouched for Plaintiff and she was hired.

19.Plaintiff timely contact the EEOC on May 18, 2018 to file her charge of

   discrimination based on race, ethnicity, retaliation, and disability for the

   FY 2017-2020. By at the latest, on September 23, 2018, Plaintiff had

   provided clear notice of her charge (Number 564-2018-1469) and a

   request for EEOC to process it. The EEOC delayed the completion of its

   internal EEO Form 5 Charge until August 2, 2019. On August 2, 2019, the

   EEOC issued its Notice of Right to Sue on Charge 564-2018-1469.

                             FY 2018-2019 Events

20. In August 2018 Plaintiff began work at Windsor Elementary as an

   English Learners Language Teacher Assistant.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 6 of 11




21. Since August 2018, Defendant caused and permitted a racially hostile

   work environment to occur. Plaintiff was constantly harassed, belittled,

   and threatened by non-Hispanic co-workers.

22. Defendant’s staff at Windsor intimidated and harassed Plaintiff, including

   other staff forcing her to perform their regular front office duties, not part

   of being a teacher assistant, such as answering the main phones, parent

   walk-in meetings, or routine paperwork. This was worse if Plaintiff was

   requested to translate into Spanish for various meetings with

   parents/students as she was not available to do the other secretaries’ work.

23.Defendant permitted and tolerated, and thereby encouraged, other staff to

   spread false rumors about Plaintiff’s job performance and capabilities.

   Plaintiff was repeatedly, frequently and constantly, and near daily

   threatened with “breaking her contract” when she did not act fast enough

   or do enough of the other employees’ work. and if she was accused of

   being 1 minute late to return to the office, she was heavily threatened with

   her job.

24.On or about May 17, 2019 three other office staff threatened physical

   violence toward Plaintiff saying they should “just choke her out” because

   she was doing a translation project and not their work.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 7 of 11




25. During the spring semester 2019, Plaintiff repeatedly raised these issues

   and concerns about harassment and discrimination from the other staff to

   the school principle. No effective remedial action or discipline was

   imposed to correct the matter.

26.On May 19, 2019, Plaintiff reported the harassment and discrimination to

   the Principle, Shbrone Bookings, and Patricia Balenseifsen with Human

   Resources. These included events which occurred April 2019 and May

   2019. No effective remedial action or discipline was imposed to correct

   the matter.

27.On or about May 20, 2019, the harassment and discrimination took a

   substantial toll, sending Plaintiff to the emergency room for anxiety, panic

   attack, which has required continued treatment and medication.

28.Plaintiff timely contact the EEOC and on May 30, 2019 Plaintiff

   submitted EEOC Charge Form 5 Charge No. 564-2019-1202 alleging

   racial, ethnicity, disability discrimination and retaliation. On September 2,

   2020 Plaintiff was mailed a notice of right to sue and files this action

   within 90 days of her receipt thereof.

                   Count 1: §1981 Racial Discrimination

29. All other paragraphs are incorporated herein.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 8 of 11




30. 42 U.S.C. § 1981(a) provides, in relevant part, that “all persons… shall

   have the same right…to make and enforce contacts… as is enjoyed by

   white citizens…” Making and enforcing contacts includes not only

   making the initial contract but also the performance and modification of

   the contact and the “enjoyment of all benefits, privileges, terms and

   conditions of the contractual relationship. 42 U.S.C. § 1981(b). These

   rights are protected against “impairment by nongovernmental

   discrimination and impairment under color of law.” 42 U.S.C. § 1981(c).

31. Plaintiff as an employee had a contractual relationship with Defendant

   District. Plaintiff also executed and had an individual contact of

   employment with Defendant for each school term.

32.Since August 2018, Defendant denied Plaintiff the performance under her

   contact and the enjoyment of its benefits by permitting, tolerating,

   condoning, and failing to prevent discrimination and retaliation against

   Plaintiff because of her race and ethnicity.

33.Defendant’s actions were taken under color of law.

                   Count 2: §2000e Racial Discrimination

34. All other paragraphs are incorporated herein.

35. Defendant District is an employer with more than 15 employees under

   the Civil Rights Act of 1964. 42 USC § 2000e.
    Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 9 of 11




36.Since August 2018, Defendant District committed unlawful employment

   practices in discriminating against Plaintiff because of her race and

   ethnicity by creating, permitting, and condoning a racially hostile work

   environment effecting Plaintiff’s terms and conditions of employment

   and failing to correct or remedy the environment.

37.Since August 2018, Defendant District committed unlawful employment

   practices in discriminating against Plaintiff because of her race and

   ethnicity by failing a refusing to hire her as a Parent Liaison.

                     Count 3: §2000e Racial Retaliation

38.All other paragraphs are incorporated herein.

39. Defendant District is an employer with more than 15 employees under

   the Civil Rights Act of 1964. 42 USC § 2000e.

40. As of February 2018, and continuing, Plaintiff opposed discrimination

   against her on the basis of her race and ethnicity and reported such to her

   supervising Principle, the District HR department, and the Director of

   Elementary Education. Such actions by Plaintiff qualify as engaging in

   protected opposition to unlawful employment practices under the Civil

   Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3.

41. Plaintiff participated in EEOC proceedings when she filed her September

   2018 EEOC Charge No. 564-2018-1469.
   Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 10 of 11




42. Plaintiff opposed discrimination during the FY2018-19 term and

   continuing in subsequent terms.

43. Defendant retaliated against Plaintiff by permitting, condoning,

   emboldening, and ratifying post-opposition threats, demands, and

   harassment of Plaintiff.

44. Plaintiff suffered, tangible adverse employment action when Defendant

   retaliated against her.

45. Defendant retaliated against Plaintiff by falsely telling other employing

   officials in the District that Plaintiff should not be hired, and that she

   could not “get along” with others as a result of her opposition conduct.

46.There is a causal connection between Plaintiff’s opposition to

   discrimination and the retaliation by Defendant.

                                     Remedy

47. The acts and conduct of Defendant described above, were malicious,

   spiteful, and in willful and reckless disregard for the legal rights of

   another.

48.Defendant at all material times had in excess of 200 employees.

49. The acts and conduct of Defendant, described above, are the proximate

   cause of compensatory damage to Plaintiff, including loss of earnings and

   benefits, out of pocket costs otherwise covered by insurance, loss of
         Case 5:20-cv-01213-C Document 1 Filed 12/02/20 Page 11 of 11




         earning capacity, emotional distress, pain of mind and body, all in an

         amount in excess of $75,000.00, excluding costs, fees, and interest.

   Wherefore, Plaintiff prays that judgment be rendered in her favor and against

Defendant in an amount in excess of $75,000.00, together with back-pay, interest,

costs, expenses, attorney fees, reinstatement or front pay as appropriate, liquidated

damages equal to all lost salary, wages, employment benefits, and other

compensation denied as a result of termination, and any and all other legal or

equitable relief to which she is entitled.

   Jury Trial Demanded

   Attorney Lien Claimed

                                         Respectfully Submitted,



                                         _s/Loren Gibson_____________________
                                         Loren Gibson, OBA 14348
                                         Gibson & Associates, P.L.C.
                                         105 N. Hudson, Suite 312
                                         Oklahoma City, OK 73102
                                         405/270-0900
                                         405/270-0903 (fax)
                                         Counsel for Plaintiff
